Pemberton, C. J.
The question presented by this appeal is whether the specific denial, on information and belief, contained in the answer, of the assignment of the notes sued on, presented a material issue for trial.
Section 89, Code of Civil Procedure, provides: “If the. complaint be verified, the denial of each allegation controverted must be specific, and be made positively, or according; to the information and belief of the defendant. ’ ’
Section 96, Code of Civil Procedure, provides that: “The affidavit of verification shall state that the facts stated in the pleading are true to the knowledge of the person making it, except as to those matters which are therein stated on his information and belief, and as to those matters that he believes it to be true. ’ ’
In Maclay v. Sands, 91 U. S. 586, the supreme court, in construing the statutes above referred to, say: “The denial, when made, must be specific, but it is none the less specific because based on information and belief. Provision is made for an issue by a formal denial, where sufficient knowledge or information upon which to base a belief cannot be obtained. This implies that, if the necessary information can be obtained, a statement must be made predicated upon that, and, if it is to be made, we cannot see what harm can result from adding the grounds on which it is based. It is the same for all the purposes of an issue whether the qualification is given or not, and the issue is the material thing to be attained. But, section 63 seems to us to be conclusive upon the propriety of the practice. There provision is made for one form of verification if the statement is upon personal knowledge, and another if upon information and belief. Why this, if information and belief in a proper case were not sufficient to justify an averment ? But, unless the pleading shows that the statement is founded upon information, etc., the form of the oath prescribed would be of no avail, because that contemplates a *270positive verification in all cases where it does not appear in the body of the pleading that a qualification is intended. In some states, the practice acts require a verification only to the effect that the party believes his statements to be true. In such cases “there is no necessity for qualifying the averments in the pleading, because the oath prescribed established all the limitation that is necessary. In Montana, however, the qualification must be made in the pleading. * * * We think, therefore, that the denial upon information and belief was sufficient to present an issue for trial, and that the court erred in deciding otherwise.” Section 63, referred to supra, is now section 96 of the Code of Civil Procedure. See, also, to the same effect, Stacy v. Bennett, 59 Wis. 234, 18 N. W. 26; Meadowcraft v. Walsh, 15 Mont. 544.
To entitle plaintiff to recover in this action it was necessary for him to allege an assignment to him of the notes sued on. If so, it was essential that he prove the assignment, if the answer contained a specific denial thereof.
The assignment of the notes by Grix to the plaintiff was not a matter presumptively within the knowledge of the defendant, and, if not, then the defendant was permitted, under our statutes and the authorities, to deny the same on information and belief, and such denial presented a material issue for trial. We think the court erred in holding otherwise, as it did by rendering judgment on the pleadings.
The judgment is reversed, and the cause remanded for trial.

Beversed.

De Witt and Hunt, JJ., concur.